               Case 19-12378-KBO              Doc 826      Filed 03/31/20       Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                )    Chapter 11
                                                      )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,                 )    Case No. 19-12378 (KBO)
                                                      )
                                  Debtors.            )    Jointly Administered

                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Adam D. Bruski of Warner Norcross + Judd LLP to represent Lucerne International in this action.

                                                   SULLIVAN • HAZELTINE • ALLINSON LLC

                                                   /s/ William A. Hazeltine
                                                   William A. Hazeltine (No. 3294)
                                                   919 North Market Street, Suite 420
                                                   Wilmington, DE 19801
                                                   Tel: (302) 428-8191
                                                   Email: whazeltine@sha-llc.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of Michigan and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for District
Court Fund revised 8/31/2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

                                                    /s/    Adam D. Bruski
                                                   Adam D. Bruski
                                                   Warner Norcross + Judd LLP
                                                   715 E. Main Street, Suite 110
                                                   Midland, MI 48640-5382
                                                   Tel: (989) 698-3707
                                                   abruski@wnj.com

                                             ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




    Dated: March 31st, 2020                                KAREN B. OWENS
    Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE
